Haley, J.
This is an action of assumpsit, brought by the plaintiff to recover of the defendant fees claimed by the plaintiff to be due him as inspector of lime casks of the city of Rockland, for the months of June, July and August, 1911, and is before this court upon an agreed statement of facts.
It is claimed by the defendant that the plaintiff was not an inspector -of lime casks during the months of June, July and August, 1911. Mr. A. B. Crockett, -of Rockland, was appointed inspector of lime casks for the city of Rockland under Section 2, Chapter 40, Revised Statutes, August 13, 1907, and duly qualified August 20th, 1907. The plaintiff was appointed inspector of lime casks for the city of Rockland under the same section, by commission dated May 17, 1911, took the oath of office on May 27th, and filed his bond June 13, 1911.
The amount of lime put up in bags and casks and shipped in bulk by defendant during the months of June, July and August, upon which the plaintiff claims fees, are agreed upon, and only two questions of law are involved, viz.:
First. Was the plaintiff the inspector of lime casks for the city of Rockland during the three months for which he claims the fees of that office from the defendant? Mr. Crockett’s appointment was made by the Governor, with the advice and consent of the Council, for four years, and until his successor was appointed and qualified, unless sooner removed, as. provided by the statute under which he, was appointed. Section 37, Chapter 2, Revised Statutes provides that civil officers appointed by the Governor and Council, whose term of office is not fixed by law, or limited by law, are subject to removal at any time within such time by the Governor and' Council. Mr. Crockett was a civil officer, appointed by the Governor, with the advice and -consent -of the Council, whose term of office was not fixed by law, or limited by law, because, by the above section, he was subject to removal at any time by the Governor and Council. The appointment and qualification of the plaintiff was a removal of Mr. Crockett, and when the plaintiff qualified he became the inspec*298tor of lime casks for the city of Rockland. Opinion of the Justices, 72 Maine, 550.
"Second. It is admitted that, during the months of June, July and August, the plaintiff, if lime cask inspector, as we hold he was, was entitled to the fees which were by law payable to’ the inspector of lime casks during that period, and that the defendant put up in different sizes and styles various packages which would make 204,478 casks of 200 lbs. each; also manufactured lime put up in bags which would have made 17,590 casks of 200 lbs. each; in addition manufactured and shipped in bulk 20,584,600 lbs., which would have made 102,923 casks of 200 lbs. each.
The plaintiff is entitled to receive the fees fixed by Section 21, Chapter 117, Revised Statutes, viz.: “For every ordinary cask of lime, and every two hundred pounds of lime put up in barrels and packages other than ordinary casks the manufacturer shall pay to the inspector of lime casks in his town at the time the return thereof is required to be made, one-'half of one mill.” The statute does not provide any fees for lime shipped in bulk. The plaintiff was inspector of lime casks during the period: stated, not an inspector of lime, and he is entitled to the fees for lime shipped in casks and packages, and not entitled to fees for lime shipped in bulk. During the period mentioned the defendant put up in barrels and packages what, by the statute, was equal to 222,068 casks of lime of 200 lbs. each, and the plaintiff is entitled to one-half of one mill for each cask or package so measured.

Judgment for plaintiff for $111.03, and interest from the date of the writ.